Detailed Action
1. This Office Action is submitted in response to the RCE/Amendment filed 6-9-2021, wherein claims 1-22 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. Applicant's arguments filed 6-9-2021 have been fully considered and they are persuasive.
			Allowable Subject Matter

3. Claims 1-22 is allowed


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a time of flight (TOF) ion beam front tilt corrector, comprising:
at least one electrode whose geometry includes longitudinal and transverse axes, such that, when supplied with a voltage, the electrode defines a substantially equipotential channel through which the ion beam passes, and where the applied potential adjust’s and or rotates the inclination (tilt) of the ion time front so that all the ions arrive at a detector at the same time, thereby correcting any alignment aberrations. See; for example, USPN 10,416,131; USPN 9,136,101; USPN 9,627,190; USPN 8,772,708; USPN 7,772,547 and USPN 5,654,544.

	5. Claims 1, 16 and 19 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest an ion detection system, comprising: a time of flight (TOF) ion beam front tilt corrector having: at least one electrode which, when supplied with a voltage, defines a substantially equipotential channel, the channel extending in a longitudinal direction Ztc, the channel further extending a first, longer distance along a first transverse axis Xtc defined perpendicular to the longitudinal direction Ztc, and a second, shorter distance along a second transverse axis Ytc, perpendicular with both the first axis Xtc and the longitudinal axis Ztc, wherein the ratio of the first, longer distance along the first axis Xtc to the second, shorter distance along a second axis Ytc is at least 2, wherein the length of the channel in the longitudinal direction Ztc varies in accordance with the transverse position in the direction Xtc orthogonal to the longitudinal direction Ztc of the channel, so that ions at a first transverse position Xtc in the ion beam spend a different amount of time traversing the channel of the at least one electrode, to ions in a second, different transverse position Xtc of the ion beam, and the voltage supplied to the electrode allows for correction of misalignment of a beam front of the ion beam: and an ion impact detector spaced from the TOF ion beam front tilt corrector along the Ztc axis. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
June 22, 2021
/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881